Exhibit 10.1

 

[g132731kgi001.jpg]

 

 

Avery Dennison Corporation

 

207 Goode Avenue, Suite 500

 

Glendale, California 91205

 

Phone 626 304-2000

 

Fax 626 792-7312

 

 

July 10, 2017

 

 

Greg Lovins

[Address]

[Address]

 

Dear Greg:

 

I am pleased to offer you the position of Senior Vice President & Chief
Financial Officer, reporting directly to me.  This is an Executive - Level 2
position and will begin on July 11, 2017, thus ending your Interim CFO
assignment.

 

The components of your pay package are as follows:

 

Base Salary:  Your annualized rate of pay will be $550,000, paid semi-monthly
and subject to normal tax withholdings.  Your next salary review will be
April 1, 2018.  Subsequent salary reviews will be conducted on April 1st of each
year, or on another date designated by the Company for a given year.

 

Bonus:  You will be eligible to be considered under Avery Dennison’s annual
incentive plan (“AIP”) to participate at a 60% of base salary opportunity level,
subject to applicable withholdings.  Your 2017 AIP award will be prorated, with
your current target AIP opportunity of 40% for the first six months of the year
and your new target AIP opportunity of 60% for the second six months of the
year.  The AIP, including eligibility criteria, may change at any time, with or
without notice, in accordance with applicable law or, if permissible under the
law, at the discretion of the Company.

 

Long-Term Incentive (LTI) Opportunity:  Under the Company’s long-term incentive
(LTI) compensation program you will be eligible to be considered for an annual
LTI award with a target opportunity equivalent to approximately 180% of your
base salary, beginning with the award granted in February 2018.  This LTI award
can be delivered to you in equity and/or cash.

 

·                 Special Awards:  As a Level 2 Executive, you will be required
to comply with the Company’s Stock Ownership Guidelines at a 3X base salary
multiple.  To assist you in complying with these guidelines, you will be granted
a special LTI award with a value of approximately $550,000, which will be
delivered in the form of restricted stock units (RSUs) based on the fair market
value (FMV) of the Company’s common stock on the day of the grant.  Subject to
your continued employment, this award will be granted on September 1, 2017 and
vest in equal installments on the first, second, third and fourth anniversaries
of the grant date, subject to your continued employment with the Company through
each such anniversary.

 

The LTI program, including eligibility criteria, may be amended, suspended or
terminated at any time, with or without notice, in accordance with applicable
law and the applicable plan terms.

 

Executive Benefits:  Effective July 11, 2017, the amount of your annual
executive benefit allowance will increase to $65,000, which will be paid in
semi-monthly installments with your normal payroll run.  If your start date is
in the middle of a pay cycle, you will receive the first allowance at the
beginning of your next pay cycle.  In addition, the Company will reimburse you
for up to $15,000 per year, for financial planning and/or tax preparation
services.

 

You will continue to be entitled to the benefits generally available to Company
employees in accordance with specific plan provisions.  You will be a
Participant in the Avery Dennison Key Executive Change of Control Severance Plan
and the Avery Dennison Executive Severance Plan.  In addition, you will be

 

--------------------------------------------------------------------------------


 

eligible for an Annual Executive Physical, you may participate in the Executive
Long-Term Disability (LTD) plan, and you are entitled to Executive Supplemental
Life Insurance.

 

You will continue to be entitled to unlimited vacation and will not accrue
vacation while eligible for the unlimited use program. You will receive holidays
in accordance with the Company’s holiday policy as it may be established and
changed from time to time.  Avery Dennison celebrates 12 paid holidays each
calendar year and you will be informed of the schedule of holidays for your work
location.

 

Please see the attached Level 2 Benefits Summary as a reference.

 

Relocation Assistance:  So that you can move from Ohio to Southern California,
the Company will provide relocation assistance consistent with our Relocation
Program, which is attached for your reference.  These benefits are taxable
according to applicable federal, state, and local laws.  A representative from
our relocation firm will be contacting you, once your human resources department
has initiated your move, to help you get started with the relocation process and
to answer any questions you may have.  Should you leave the Company within 12
months of your relocation date, you will be required to re-pay the full amount
(100%) of the relocation benefit provided.  Should you leave the Company after
12 months but within 24 months of your relocation date, you will be required to
re-pay 50% of the relocation benefit provided.

 

Should you choose not to utilize this relocation assistance, the Company will
provide you with a one-time lump-sum payment in the amount of $100,000, less any
applicable taxes.  This amount is intended to cover or off-set travel related
expenses between your home and the Corporate Headquarters until you relocate. 
It should be noted that any travel related or living expenses to and from
Southern California prior to your full-time relocation near the Avery Dennison
headquarters after your start date in the SVP/CFO role and before such
relocation will not be considered reimbursable expenses.  In addition, should
you utilize the Company’s relocation assistance services in the future, the
lump-sum amount will be deducted from the benefits provided.

 

In this role, you will be considered a Section 16 officer under U.S. securities
laws.  As a result, you will have obligations to report any transactions you
make with respect to Company stock within two business days of the transaction. 
In addition to these reporting requirements, you can be subject to civil
liability for certain “short-swing” transactions.  You should discuss these
matters with the Law Department.

 

Please sign and date this offer letter below, indicating that you understand and
accept the terms described above.  Return the letter, along with the enclosed
forms, prior to your start date to LeeAnn Prussak in Corporate Human Resources.

 

Sincerely,

 

/s/ Mitch Butier

 

Mitch Butier

President and CEO

 

Attachments:

Executive Benefit Summary

Relocation Policy

 

cc: LeeAnn Prussak

Anne Hill

Mark Alders

 

Accepted by:  /s/ Greg Lovins

 

 

Date:  July 10, 2017

 

--------------------------------------------------------------------------------